C          \      r•    PI
                                           r 11
                                    1:6J‘EltA1         .14 a                              08/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 22-0439


                                       OP 22-0439


MAYNARD WHITEMAN,
                                                                     AUG 3 0 2022
                                                                   Bowen Greenwood
              Petitioner,                                        Clerk of Supreme Court
                                                                    State of Montana


       v.
                                                                  ORDER
JASON VALDEZ,
Yellowstone County Detention Center,

              Respondent.



      Maynard Whiteman petitions this Court for habeas corpus relief, indicating illegal
incarceration because he claims he has been in custody for more than 200 days. He
maintains that someone else committed the offenses and that the evidence has been
tampered with. Whiteman also raises claims concerning his arrest and alleges that $215
and his phone are missing. He seeks his immediate release.
      Available electronic records indicate that Whiteman has two sentences from
criminal cases, originating in 2014 and 2017, in both the Yellowstone County and Richland
County District Courts. The Board of Pardons and Parole (Board) granted Whiteman
parole on those sentences on April 12, 2021, placing him with the Department of
Corrections (DOC).
      Whiteman was arrested and charged with felony possession with intent to distribute
in December 2021.      We secured a copy of his recent case's docket sheet from the
Yellowstone County District Court. On December 13, 2021, the State filed its charging
documents, and the District Court held an arraignment the next day. The court imposed a
bond of $15,000 as well as a GPS requirement. The court also appointed counsel from the
Office of Public Defender for Whiteman.
      Even though the court issued a Release Order, it has no consequence here. Because
Whiteman was a parolee when he was arrested, the DOC may hold him until the Board
holds a revocation hearing. Sections 46-23-1024, and -1025, MCA. He may also be held
on no bond. Section 46-23-1024(6), MCA.
      Whiteman has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
The causes of his incarceration are due to his pending criminal case as well as the DOC's
hold. He is not entitled to release. Whiteman retains the remedy of appealing any
conviction and sentence with this Court. Section 46-20-104(1), MCA. Therefore,
      IT IS ORDERED that Whiternan's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record; to
Maynard Whiteman personally; and to Terry Halpin, Clerk of District Court, Yellowstone
County, under Cause No. DC 2021-1569, for further distribution to the presiding District
Court Judge and counsel of record in the underlying proceeding.
             DATED this       (sca} of August, 2022.




                                                             Chief Justice




                                                    A. M 211,.